710 S.E.2d 8 (2011)
Grover M. ENSLEY, Employee
v.
FMC CORPORATION, Employer, Self-Insured and
Broadspire, A Crawford Company, Servicing Agent.
No. 154P11.
Supreme Court of North Carolina.
June 15, 2011.
M. Duane Jones, for FMC Corporation, et al.
Edward Pauley, Salisbury, for Ensley, Grover M.

ORDER
Upon consideration of the petition filed by Defendants on the 19th of April 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."
Upon consideration of the petition filed on the 19th of April 2011 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."